                                                                                            FILED
                                                                                   2019 Mar-07 PM 03:07
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                        WESTERN DIVISION

EDWARD CHARLES PICKETT,                    )
                                           )
      Plaintiff,                           )
                                           )
v.                                         )   Case No. 7:17-cv-02026-AKK-SGC
                                           )
CORIZON HEALTH, et al.,                    )
                                           )
      Defendants.                          )

                           MEMORANDUM OPINION
      The magistrate judge filed a report on January 31, 2019, recommending this

action be dismissed without prejudice for failing to state a claim upon which relief

can be granted pursuant to 28 U.S.C. § 1915A(b).             Doc. 16.   Although the

magistrate judge advised the plaintiff of his right to file specific written objections

within fourteen (14) days, no objections have been received by the court.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the magistrate judge’s report

is ADOPTED and the recommendation is ACCEPTED. Therefore, in accordance

with 28 U.S.C. § 1915A(b), this action is due to be dismissed without prejudice for

failing to state a claim upon which relief can be granted.

      A Final Judgment will be entered.
DONE the 7th day of March, 2019.


                            _________________________________
                                     ABDUL K. KALLON
                              UNITED STATES DISTRICT JUDGE




                               2
